Citation Nr: 0812217	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  96-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected headache 
disorder.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is the subject of a separate decision of the Board 
of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  This matter initially arose from a 
February 1996 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1999, a Travel Board hearing was held before 
the undersigned.  A transcript of that hearing is of record.  
In August 1999 the case was remanded to the RO.  In July 
2002, the Board issued a decision that denied service 
connection for a psychiatric disability.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2003, the Court issued 
an order that vacated the Board's July 2002 decision and 
remanded the matter on appeal for readjudication consistent 
with a joint motion by the parties.  In July 2003 and April 
2007, the Board remanded the matter on appeal for additional 
development.


FINDING OF FACT

The veteran failed to report for a November 2007 VA 
examination scheduled in conjunction with his claim for 
secondary service connection for a psychiatric disorder; good 
cause for his failure to appear is not shown.


CONCLUSION OF LAW

The veteran's claim seeking service connection for a 
psychiatric disorder, claimed as secondary to a service-
connected headache disorder, must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to secondary service connection.  
38 C.F.R. §§ 3.326(a), 3.655 (2007); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Regarding the issue 
decided herein, the initial adjudication in February 1996 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice by letters in May 2004 and July 
2007.  He was given ample time to respond.  The claim was 
then readjudicated.  See December 2007 Supplemental Statement 
of the Case (SSOC).

The May 2004 and July 2007 letters explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the veteran was 
responsible for providing.  The May 2004 and July 2007 
letters specifically informed the veteran to submit any 
pertinent evidence in his possession.  In the July 2007 
letter, the veteran was given notice regarding ratings and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  He has had ample time to respond to 
these letters or supplement the record.  

VA also has a duty to assist the veteran in the development 
of facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  Specifically, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 CFR § 
3.655 (italics added).

The Board notes that the veteran's claim for secondary 
service connection is not an original compensation claim.  An 
original claim is an initial formal application on a form 
prescribed by the Secretary.  38 C.F.R. § 3.160 (italics 
added).  The veteran filed his original compensation claim in 
May 1972, and a rating decision pertaining to that claim was 
issued in October 1972.  The current appeal arose out of an 
August 1995 claim to reopen a previously denied claim for 
service connection for a psychiatric disability on a 
secondary basis.  This claim on appeal was not the veteran's 
original claim for compensation within the meaning of section 
3.160.  An original claim for compensation must clearly be 
distinguished from subsequent claims for service connection 
for different disabilities.  Otherwise, 38 C.F.R. § 3.160 and 
the terms compensation versus service-connection have no 
meaning.  

To assist the veteran with the development of evidence to 
support his claim seeking a secondary service connection and 
to comply with the mandates of the Joint Motion and the 
Court, the RO arranged for the veteran to be scheduled for a 
VA examination in November 2007.  However, the veteran failed 
to report for the examination.  The veteran has failed to 
provide any reasons, let alone those that could be found of 
good cause, for his failure to report for the November 2007 
VA examination.  In a December 2007 SSOC, the RO advised the 
veteran and his attorney of the consequences of a failure to 
report, i.e., that the claim would be denied.  

The governing regulation in such circumstance, 38 C.F.R. § 
3.655(b), is clear, unequivocal, and dispositive.  It 
mandates that the claim shall be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for a psychiatric disorder, claimed as 
secondary to a service-connected headache disorder, is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


